

CENTURY CASINOS, INC.
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
 
 
WHEREAS, Century Casinos, Inc. sponsors the 2005 Equity Incentive Plan for the
benefit of certain of its officers, employees, directors and/or consultants; and


WHEREAS, the Company wishes to amend the Plan to conform with the requirements
of Code Section 409A;


NOW THEREFORE, the Plan is hereby amended and restated as follows, effective as
of 31 December 2008:


SECTION 1. 
Purpose; Definitions

 
The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock plan providing incentives that are directly linked to the profitability
of the Company’s businesses and increases in Company stockholder value.
 
For purposes of the Plan, the following terms shall have the respective meanings
indicated:
 
(a)  “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with the Company.
 
(b)  “Award” means a Stock Option, Restricted Stock, Performance Unit, or other
stock-based award granted pursuant to the terms of the Plan.
 
(c)  “Award Agreement” means any written or electronic agreement, contract or
other instrument or document evidencing the grant of an Award, which may, but is
not required to be, signed by a Participant.
 
(d)  “Award Cycle” means a period of consecutive fiscal years or portions
thereof designated by the Plan Administrator over which Performance Units are to
be earned.
 
(e)  “Board” means the Board of Directors of the Company.
 
(f)  “Cause” means, unless otherwise provided by the Plan Administrator in an
Award Agreement, (i) “Cause” as defined in any Individual Agreement to which the
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Cause: (A) conviction of the Participant for committing a
felony under federal law or the law of the state in which such action occurred,
(B) fraud or dishonesty against the Company or in the course of fulfilling the
Participant’s employment duties, (C) willful and deliberate failure on the part
of the Participant to perform his or her employment or service-provider duties
in any material respect, (D) illegal drug use or alcohol abuse on Company
premises or at a Company sponsored event, (E) conduct by the Participant which
in the good faith and reasonable determination of the Plan Administrator
demonstrates gross unfitness to serve, (F) intentional, material violation by
the Participant of any contract between the employee and the Company or of any
statutory duty of the Participant to the Company, or (G) prior to a Change in
Control, such other events as shall be determined by the Plan Administrator. The
Plan Administrator shall, unless otherwise provided in an Individual Agreement
with the Participant, have the sole discretion to determine whether “Cause”
exists, and its determination shall be final. The foregoing definition shall not
in any way preclude or restrict the right of the Company to discharge or dismiss
the Participant for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of the Plan, to constitute grounds
for termination for Cause. For purposes of the foregoing definition, the term
“Company” shall include Century Casinos, Inc. and any of its Subsidiaries or
Affiliates.
 
 
 

--------------------------------------------------------------------------------

 
(g)  “Change in Control” shall have the meaning set forth in Section 10(b).
 
(h)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
 
(i)  “Common Stock” means common stock, par value $.01 per share, of the
Company.
 
(j)  “Company” means Century Casinos, Inc., a Delaware corporation.
 
(k)  “Covered Employee” means a Participant designated prior to the grant of
Restricted Stock or Performance Units by the Plan Administrator who is or may be
a “covered employee” within the meaning of Section 162(m)(3) of the Code in the
year in which Restricted Stock or Performance Units are expected to be taxable
to such Participant.
 
(l)  “Disability” means, unless otherwise provided by the Plan Administrator,
(i) “Disability” as defined in any Individual Agreement to which the Participant
is a party, or (ii) if there is no such Individual Agreement or it does not
define “Disability,” (y) the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (z) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the participant's employer.


(m)  “Effective Date”  means the original effective date of the Plan as set
forth in Section 15.
 
(n)  “Eligible Individuals”  mean directors, officers, employees and consultants
(including advisors) of the Company or any of its Subsidiaries or Affiliates,
and prospective employees and consultants who have accepted offers of employment
or consultancy from the Company or its Subsidiaries or Affiliates; provided,
however, that a consultant shall not be eligible for the grant of an Award of a
Stock Option or Restricted Stock if, at the time of grant, a Form S-8
Registration Statement under the Securities Act (“Form S-8”) is not available to
register either the offer or the sale of the Company’s securities to such
consultant because of the nature of the services that the consultant is
providing to the Company, because the consultant is not a natural person, or
because of any other rule governing the use of Form S-8, unless the Company
determines both (i) that such grant (A) shall be registered in another manner
under the Securities Act (e.g., on a Form S-3 Registration Statement) or (B)
does not require registration under the Securities Act in order to comply with
the requirements of the Securities Act, if applicable, and (ii) that such grant
complies with the securities laws of all other relevant jurisdictions.
 
(o)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.


(p)  “Fair Market Value” means the fair market value of a share of Common Stock
determined as follows, unless otherwise provided by the Plan Administrator:


(i)            If the Common Stock is readily tradable on an established
securities market (as determined under Section 409A of the Code and the
regulations thereunder), its Fair Market Value will be the closing sales price
for a share of Common Stock on the principal securities market on which it
trades on the date for which it is being determined, or if no sale of the Common
Stock occurred on that date, on the next preceding date on which a sale of
shares of Common Stock occurred, as reported in The Wall Street Journal or such
other source as the Plan Administrator deems reliable; or


 
 

--------------------------------------------------------------------------------

 
(ii)            If the Common Stock is not readily tradable on an established
securities market (as determined under Section 409A of the Code and the
regulations thereunder), its Fair Market Value will be determined by the
reasonable application of a reasonable valuation method that satisfies the
requirements of Treas. Reg. Section 1.409A-1(a)(b)(5)(iv)(B). 


(q)  “Incentive Stock Option” means any Stock Option designated as, and
qualified as, an “incentive stock option” within the meaning of Section 422 of
the Code.
 
(r)  “Individual Agreement” means an employment, consulting or similar written
agreement between a Participant and the Company or one of its Subsidiaries or
Affiliates.
 
(s)  “NonQualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
 
(t)  “Option Price” shall have the meaning set forth in Section 5(d)(i).
 
(u)  “Outside Director” means a director who qualifies as an “independent
director” within the meaning of Nasdaq Marketplace Rule 4200(a)(15), as an
“outside director” within the meaning of Section 162(m) of the Code, and as a
“non-employee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.
 
(v)  “Participant” shall mean an Eligible Individual to whom an Award is or has
been made in accordance with and pursuant to the Plan or, if applicable, and if
permitted in accordance with the terms and provisions of the Plan, such other
person who holds outstanding Award.
 
(w)  “Performance Goals” means the performance goals established by the Plan
Administrator in connection with the grant of Restricted Stock or Performance
Units. In the case of Qualified Performance-Based Awards, (i) such goals shall
be based on the attainment of specified levels of one or more of the following
measures with respect to the Company or such subsidiary, division or department
of the Company for or within which the Participant performs services: specified
levels of the Company’s stock price, market share, operating revenue, earnings
before interest, taxes, depreciation and amortization, earnings per share,
costs, earnings from operations, marketing-spending efficiency, return on
operating assets, return on assets, core non-interest income and/or levels of
cost savings and (ii) such Performance Goals shall be set by the Plan
Administrator within the time period prescribed by Section 162(m) of the Code
and related regulations. Such Performance Goals also may be based upon the
attaining of specified levels of Company performance under one or more of the
measures described above relative to the performance of other corporations.
 
(x)  “Permitted Transferee” means, in the case of a Participant, (i) such
Participant’s children or family members, whether directly or indirectly or by
means of a trust, foundation, partnership or otherwise or (ii) any transferee of
all or a portion of such Participant’s Award pursuant to a qualified domestic
relations order as defined in the Code or Title 1 of the Employee Retirement
Income Security Act of 1974, as amended. For purposes of this Plan, unless
otherwise determined by the Plan Administrator, “family member” shall have the
meaning given to such term in General Instructions A.1(a)(5) to Form S-8 under
the Securities Act, or any successor thereto.
 
(y)  “Performance Units” means an Award granted under Section 7.
 
(z)   “Plan” means Century Casinos, Inc. 2005 Equity Incentive Plan, as set
forth herein and as hereinafter amended from time to time.
 
(aa)  “Plan Administrator” means the Plan Administrator referred to in Section
2(a).
 
(bb)  “Qualified Performance-Based Award” means an Award of Restricted Stock or
Performance Units designated as such by the Plan Administrator at the time of
grant, based upon a determination that (i) the recipient is or may be a “covered
employee” within the meaning of Section 162(m)(3) of the Code in the year in
which the Company would expect to be able to claim a tax deduction with respect
to such Restricted Stock or Performance Units and (ii) the Plan Administrator
wishes such Award to qualify for the Section 162(m) Exemption.
 
 
 

--------------------------------------------------------------------------------

 
(cc)  “Restricted Stock” means an Award granted under Section 6.
 
(dd)  “Retirement” means retirement from active employment with the Company, a
Subsidiary or Affiliate at or after age 65.
 
(ee)  “Rule 16b-3” means Rule 16b-3, as promulgated by the Securities and
Exchange Commission under Section 16(b) of the Exchange Act, as amended from
time to time.
 
(ff)  “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.
 
(gg)  “Securities Act” means the Securities Act of 1933, as amended.
 
(hh)  “Stock Option” means an Award granted under Section 5.
 
(ii)  “Subsidiary” means, except as otherwise provided herein, any corporation,
partnership, limited liability company, joint venture or other entity during any
period in which at least a 25% voting or profits interest is owned, directly or
indirectly, by the Company or any successor to the Company.
 
(jj)  “Termination of Employment” means the termination of the Participant’s
employment with, or performance of services for, the Company and any of its
Subsidiaries or Affiliates.  A change in the capacity in which the Participant
renders service to the Company or a Subsidiary or Affiliate as a director,
officer, employee or consultant or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or a Subsidiary or
Affiliate, shall not constitute a Termination of Employment. For example, a
change in status from an employee of the Company to a consultant to a Subsidiary
or Affiliate shall not constitute a Termination of Employment. A Participant
employed by, or performing services for, a Subsidiary or an Affiliate shall be
deemed to incur a Termination of Employment if the Subsidiary or Affiliate
ceases to be such a Subsidiary or an Affiliate, as the case may be, and the
Participant does not immediately thereafter become an employee of, or
service-provider for, the Company or another Subsidiary or Affiliate. The Plan
Administrator or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether a Termination of Employment shall be
considered to have occurred (and whether vesting in any outstanding Awards shall
continue or be suspended) in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
 
 
SECTION 2.  
 Administration

 
(a)  The Plan shall be administered by (i) the Board or (ii) one or more
committees of the Board to whom the Board has delegated all or part of its
authority under the Plan (the “Plan Administrator”). If administration is
delegated to a committee, the committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the committee is authorized to exercise (and references in the Plan to
the Plan Administrator shall thereafter be to the subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish any
committee at any time and revest in the Board the administration of the Plan.
Any committee under clause (ii) hereof which makes grants to “officers” of the
Company (as that term is defined in Rule 16a-1(f) promulgated under the Exchange
Act) or which makes Awards that are intended to be Qualified Performance-Based
Awards shall be composed solely of two or more Outside Directors unless
applicable laws, rules or regulations do not require such composition. For
purposes of the preceding
 
 
 

--------------------------------------------------------------------------------

 
 
provisions, if one or more members of the committee is not an Outside Director,
but recuses himself or herself or abstains from voting with respect to a
particular action taken by the committee, then the committee, with respect to
the action, will be deemed to consist only of the members of the committee who
have not recused themselves or abstained from voting.
 
(b)  The Plan Administrator shall have plenary authority to grant Awards
pursuant to the terms of the Plan to Participants.
 
(c)  Among other things, the Plan Administrator shall have the authority,
subject to the terms of the Plan:
 
(i)  To select the Participants to whom Awards may from time to time be granted;
 
(ii)  To determine whether and to what extent any type of Award is to be granted
hereunder;
 
(iii)  To determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
 
(iv)  To determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the Option Price (subject to Section 5(a)), any
vesting condition, restriction or limitation (which may be related to the
performance of the Participant, the Company or any Subsidiary or Affiliate) and
any vesting acceleration or forfeiture waiver regarding any Award and the shares
of Common Stock relating thereto, based on such factors as the Plan
Administrator shall determine;
 
(v)  Subject to the terms of the Plan, including without limitation Section 12,
to modify, amend or adjust the terms and conditions of any Award, at any time or
from time to time, including but not limited to Performance Goals; provided,
however, that the Plan Administrator may not adjust upwards the amount payable
to a Covered Employee with respect to a Qualified Performance-Based Award or
waive or alter the Performance Goals associated therewith in a manner that would
violate Section 162(m) of the Code;
 
(vi)  To determine under what circumstances an Award may be settled in cash or
Common Stock under Section 5(l).
 
(d)  The Plan Administrator shall have the authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing the Plan as it
shall from time to time deem advisable, to interpret the terms and provisions of
the Plan and any Award issued under the Plan (and any agreement relating
thereto) and to otherwise supervise the administration of the Plan. The Plan
Administrator, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
 
(e)  The Plan Administrator shall act by a majority of its members then in
office, unless otherwise expressly provided herein. Except to the extent
prohibited by applicable law or the applicable rules of a stock exchange on
which the Company’s shares are traded, the Plan Administrator may (i) allocate
all or any portion of its responsibilities and powers to any one or more of its
members and (ii) delegate all or any part of its responsibilities and powers to
any person or persons selected by it, provided that no such delegation may be
made that would cause Awards or other transactions under the Plan to cease to be
exempt from Section 16(b) of the Exchange Act or cause an Award designated as a
Qualified Performance-Based Award not to qualify for, or to cease to qualify
for, the Section 162(m) Exemption. Any such allocation or delegation may be
revoked by the Plan Administrator at any time.
 
 
 

--------------------------------------------------------------------------------

 
(f)  Any determination made by the Plan Administrator with respect to any Award
shall be made in the sole discretion of the Plan Administrator at the time of
the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Plan Administrator or
any appropriately delegated officer pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company, its Affiliates,
Subsidiaries, stockholders and Participants.
 
(g)  Any authority granted to the Plan Administrator may also be exercised by
the full Board, except to the extent that the grant or exercise of such
authority would cause any Award or transaction to become subject to (or lose an
exemption under) the short-swing profit recovery provisions of Section 16 of the
Exchange Act or cause an Award designated as a Qualified Performance-Based Award
not to qualify for, or to cease to qualify for, the Section 162(m) Exemption. To
the extent that any permitted action taken by the Board conflicts with action
taken by the Plan Administrator, the Board action shall control.
 
(h)  To the maximum extent permitted by law, the Company shall indemnify each
member of the Board who acts as a member of the Plan Administrator, as well as
any other employee of the Company with duties under the Plan, against expenses
and liabilities (including any amount paid in settlement) reasonably incurred by
the individual in connection with any claims against the individual by reason of
the performance of the individual's duties under the Plan, unless the losses are
due to the individual's gross negligence or lack of good faith. The Company will
have the right to select counsel and to control the prosecution or defense of
the suit. In the event that more than one person who is entitled to
indemnification is subject to the same claim, all such persons shall be
represented by a single counsel, unless such counsel advises the Company in
writing that he or she cannot represent all such persons under applicable rules
of professional responsibility. The Company will not be required to indemnify
any person for any amount incurred through any settlement unless the Company
consents in writing to the settlement.
 
SECTION 3.  
Common Stock Subject to Plan

 
(a)  The maximum number of shares of Common Stock that may be delivered to
Participants and their beneficiaries under the Plan shall be two million
(2,000,000). No Participant may be granted Stock Options covering in excess of
two hundred thousand (200,000) shares of Common Stock in any calendar year.
Shares subject to an Award under the Plan may be authorized and unissued shares
or may be treasury shares. The maximum number of shares of Common Stock that may
be issued pursuant to Stock Options intended to be Incentive Stock Options shall
be two million (2,000,000) shares.
 
(b)  If any Award is forfeited, or if any Stock Option terminates, expires or
lapses without being exercised, shares of Common Stock subject to such Award
shall again be available for distribution in connection with Awards under the
Plan. If the Option Price of any Stock Option is satisfied by delivering shares
of Common Stock to the Company (by either actual delivery or by attestation),
only the number of shares of Common Stock delivered to the Participant net of
the shares of Common Stock delivered to the Company or attested to shall be
deemed delivered for purposes of determining the maximum numbers of shares of
Common Stock available for delivery under the Plan. To the extent any shares of
Common Stock subject to an Award are not delivered to a Participant because such
shares are used to satisfy an applicable tax-withholding obligation, such shares
shall not be deemed to have been delivered for purposes of determining the
maximum number of shares of Common Stock available for delivery under the Plan.
If any shares of Common Stock issued to a Participant pursuant to an Award are
forfeited back to or repurchased by the Company because of or in connection with
the failure to meet a contingency or condition required to vest such shares in
the Participant, the shares of Common Stock forfeited or repurchased under such
Award shall revert to and again become available for issuance under the Plan.


(c)  In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company (including any extraordinary cash or stock dividend), any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Plan Administrator or Board may make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, and the maximum limitation upon Stock Options and other Awards
to be granted to any Participant, in the number, kind and Option Price of shares
subject to outstanding Stock Options, in the number and kind of shares subject
to other outstanding Awards granted under the Plan and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion (including, without limitation, an amount in cash therefor);
provided, however, that the number of shares subject to any Award shall always
be a whole number. 


 
 

--------------------------------------------------------------------------------

 
(d)  No fractional shares may be issued under the Plan. Cash shall be paid in
lieu of any fractional share in settlement of an Award.
 
 
SECTION 4.  
Eligibility

 
Awards may be granted under the Plan to Eligible Individuals.
 
 
SECTION  5.  
Stock Options

 
(a)  Stock Options may be granted alone or in addition to other Awards granted
under the Plan and may be of two types: Incentive Stock Options and NonQualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Plan Administrator may from time to time approve.
 
(b)  The Plan Administrator shall have the authority to grant any Participant
Incentive Stock Options, NonQualified Stock Options or both types of Stock
Options; provided, however, that grants hereunder are subject to the limits on
grants set forth in Section 3. To the extent that any Stock Option is not
designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option on or subsequent to its grant date, it
shall constitute a NonQualified Stock Option.
 
(c)  Stock Options shall be evidenced by Award Agreements, the terms and
provisions of which may differ. An Award Agreement shall indicate on its face
whether it is intended to be an agreement for an Incentive Stock Option or a
NonQualified Stock Option. The grant of a Stock Option shall occur on the date
the Plan Administrator by resolution selects a Participant to receive a grant of
a Stock Option, determines the number of shares of Common Stock to be subject to
such Stock Option to be granted to such Participant and specifies the terms and
provisions of the Stock Option. The Company shall notify a Participant of any
grant of a Stock Option, and such Award shall be confirmed by, and subject to
the terms of, an Award Agreement.
 
(d)  Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Plan Administrator shall deem desirable:
 
(i)  Option Price. The Plan Administrator shall determine the option price per
share of Common Stock purchasable under a Stock Option (the “Option Price”). The
Option Price per share of Common Stock subject to a Stock Option shall not be
less than the Fair Market Value of the Common Stock subject to such Stock Option
on the date of grant.  Except for adjustments pursuant to Section 3(c), in no
event may any Stock Option granted under this Plan be amended to decrease the
Option Price thereof, cancelled in conjunction with the grant of any new Stock
Option with a lower Option Price, or otherwise be subject to any action that
would be treated, for accounting purposes, as a “repricing” of such Stock
Option, unless such amendment, cancellation, or action is approved by the
Company’s shareholders in accordance with applicable law and stock exchange
rules.
 
 
 

--------------------------------------------------------------------------------

 
(ii)  Option Term. The term of each Stock Option shall be fixed by the Plan
Administrator.
 
(iii)  Exercisability. Except as otherwise provided herein, Stock Options shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Plan Administrator. If the Plan Administrator
provides that any Stock Option is subject to vesting conditions, restrictions or
limitations and therefore exercisable only in installments, the Plan
Administrator may at any time waive such installment exercise provisions, in
whole or in part, based on such factors as the Plan Administrator may determine.
An Award Agreement may, but need not, include a provision whereby the
Participant may elect at any time before the Participant’s Termination of
Employment to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option. Any unvested shares of Common Stock so purchased may be subject to a
repurchase option in favor of the Company or to any other restriction the Plan
Administrator determines to be appropriate. The Company will not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following exercise of the Stock Option unless the Plan
Administrator otherwise specifically provides in the Stock Option.
 
(iv)  Method of Exercise. Subject to the provisions of this Section 5, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of shares of Common Stock subject to the Stock Option to be purchased. Such
notice shall be accompanied by payment in full of the Option Price by certified
or bank check or such other instrument as the Company may accept. If approved by
the Plan Administrator, payment, in full or in part, may also be made in the
form of unrestricted Common Stock (by delivery of such shares or by attestation)
already owned by the Participant of the same class as the Common Stock subject
to the Stock Option (based on the Fair Market Value of the Common Stock on the
date the Stock Option is exercised); provided, that such already owned shares
have been held by the Participant for at least six months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes) at the time of exercise or had been purchased on the open
market; and provided, further, that, in the case of an Incentive Stock Option,
the right to make a payment in the form of already owned shares of Common Stock
of the same class as the Common Stock subject to the Stock Option may be
authorized only at the time the Stock Option is granted. If approved by the Plan
Administrator, to the extent permitted by applicable law, payment in full or in
part may also be made by delivering a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
Option Price, and, if requested, the amount of any federal, state, local or
foreign withholding taxes.  To facilitate the foregoing, the Company may enter
into agreements for coordinated procedures with one or more brokerage firms. No
shares of Common Stock shall be delivered until full payment therefor has been
made. A Participant shall have all of the rights of a stockholder of the Company
holding the class or series of Common Stock that is subject to such Stock Option
(including, if applicable, the right to vote the shares and the right to receive
dividends), when the Participant has given written notice of exercise, has paid
in full for such shares and, if requested by the Company, has given the
representation described in Section 14(c).
 
Special Rules Applicable to Incentive Stock Options. Notwithstanding the
foregoing, the following terms shall be applicable to all Incentive Stock
Options.
 
            (A)  Incentive Stock Options may only be granted to employees of the
Company and its subsidiaries or parent corporation (within the meaning of
Section 424(f) of the Code).
 
            (B)  No Incentive Stock Option shall be exercisable more than 10
years after the date the Stock Option is granted.
            
            (C)  The Option Price shall not be less than one hundred percent
(100%) of the Fair Market Value of Common Stock on the option grant date;
provided, however, that an Incentive Stock Option may be granted with an Option
Price lower than that set forth the preceding sentence if such Stock Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
            (D)  The aggregate Fair Market Value of the shares of Common Stock
(determined as of the respective date or dates of grant) for which one or more
Stock Options granted to any employee under the Plan (or any other option plan
of the Company or any subsidiaries or parent corporation) may for the first time
become exercisable as Incentive Stock Options during any one (1) calendar year
shall not exceed the sum of One Hundred Thousand Dollars ($100,000). To the
extent an employee holds two (2) or more such Stock Options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such Stock Options as Incentive Stock
Options shall be applied on the basis of the order in which such Stock Options
are granted. Any Stock Options or portions thereof that exceed such limit shall
be treated as NonQualified Stock Options, notwithstanding any other provision of
an Award Agreement, but only to the extent of such excess.
 
            (E)  If any employee to whom an Incentive Stock Option is granted is
the owner of stock (as determined under Code Section 424(d)) possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company (or any subsidiary or parent corporation (within the
meaning of Section 424(f) of the Code)), then the option term shall not exceed
five (5) years measured from the option grant date and the Option Price shall
not be less than one hundred ten percent (110%) of the Fair Market Value of
Common Stock on the option grant date.
 
            (F)  If an Incentive Stock Option is exercised after the
post-termination exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a NonQualified Stock
Option.
 
 (e)  Nontransferability of Stock Options. No Stock Option shall be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution or any other testamentary distribution; or (ii) in the case of a
NonQualified Stock Option, unless otherwise determined by the Plan
Administrator, to a Permitted Transferee. All Stock Options shall be
exercisable, subject to the terms of this Plan, only by the Participant, the
guardian or legal representative of the Participant, or any person to whom such
Stock Option is transferred pursuant to this paragraph, it being understood that
the term “holder” and “Participant” include such guardian, legal representative
and other transferee; provided, however, that Termination of Employment shall
continue to refer to the Termination of Employment of the original Participant
and provided further that any Award held by transferee shall continue to be
subject to the same terms and conditions that were applicable to that Award
immediately before the transfer to the transferee. Notwithstanding the
foregoing, a Participant may, by delivering written notice to the Company, in a
form satisfactory to the Company, designate a third party who, in the event of
death of the Participant, shall thereafter be entitled to exercise the
Participant’s Stock Options. 
 
(f)  Termination by Death. Unless otherwise determined by the Plan Administrator
at the time of grant, if a Participant incurs a Termination of Employment by
reason of death, any Stock Option held by such Participant may thereafter be
exercised, to the extent then exercisable, or on such accelerated basis as the
Plan Administrator may determine, for a period of one year from the Participant
date of death or until the expiration of the stated term of such Stock Option,
whichever period is shorter. 
 
(g)  Termination by Reason of Disability. Unless otherwise determined by the
Plan Administrator at the time of grant or, if a longer period of exercise is
desired, thereafter, if a Participant incurs a Termination of Employment by
reason of Disability, any Stock Option held by such Participant (or the
appointed fiduciary of such Participant) may thereafter be exercised by the
Participant (or the appointed fiduciary of such Participant), to the extent it
was exercisable at the time of termination, or on such accelerated basis as the
Plan Administrator may determine, for a period of one year from the date of such
Termination of Employment or until the expiration of the stated term of such
Stock Option, whichever period is shorter.
 
(h)  Termination by Reason of Retirement. Unless otherwise determined by the
Plan Administrator at the time of grant or, if a longer period of exercise is
desired, thereafter, if a Participant incurs a Termination of Employment by
reason of Retirement, any Stock Option held by such Participant may thereafter
be exercised by the Participant, to the extent it was exercisable at the time of
such Retirement, or on such accelerated basis as the Plan Administrator may
determine, for a period of one year from the date of such Termination of
Employment or until the expiration of the stated term of such Stock Option,
whichever period is shorter.
 
 
 

--------------------------------------------------------------------------------

 
(i)  Other Termination. Unless otherwise determined by the Plan Administrator at
the time of grant or, if a longer period of exercise is desired, thereafter: (A)
if a Participant incurs a Termination of Employment for Cause, all Stock Options
held by such Participant shall thereupon terminate; and (B) if a Participant
incurs a Termination of Employment for any reason other than death, Disability,
Retirement or for Cause, any Stock Option held by such Participant, to extent it
was then exercisable at the time of termination, or on such accelerated basis as
the Plan Administrator may determine, may be exercised for a period of three
months from the date of such Termination of Employment or until the expiration
of the stated term of such Stock Option, whichever period is shorter. 
 
(j)  Extension of Termination Date. An Award Agreement may also provide that if
the exercise of any Stock Option following the termination of the Participant’s
Termination of Employment (other than upon the Participant’s death) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Stock Option held by such Participant may be exercised, in lieu of the periods
specified in Section 5(f) through Section 5(i), during the three month period
after the Participant’s Termination of Employment in which the exercise of the
Stock Option would not be in violation of such registration requirements or
until the expiration of the stated term of such Stock Option, whichever period
is shorter.
 
(k)  Change of Control Termination. A Stock Option held by any Participant who
has not suffered a Termination of Employment prior to the effective time of a
Change in Control may be subject to additional acceleration of vesting and
exercisability upon or after such event as may be provided in the Award
Agreement for such Stock Option or as may be provided in any other written
agreement between the Company or any Subsidiary or Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.
 
(l)  Cashing Out of Stock Option. On receipt of written notice of exercise, the
Plan Administrator may (unless such election would cause a detrimental tax
impact to the Participant under Section 409A of the Code or the Treasury
regulations thereunder) elect to cause the Company to cash out all or part of
the portion of the shares of Common Stock for which a Stock Option is being
exercised by paying the Participant an amount, in cash or Common Stock, equal to
the excess of the Fair Market Value of the Common Stock over the Option Price
times the number of shares of Common Stock for which the Option is being
exercised on the effective date of such cash-out.
 
 
SECTION  6.  
Restricted Stock

 
(a)  Administration. Shares of Restricted Stock may be awarded either alone or
in addition to other Awards granted under the Plan. The Plan Administrator shall
determine the Participants to whom and the time or times at which grants of
Restricted Stock will be awarded, the number of shares to be awarded to any
Participant, the conditions for vesting, the time or times within which such
Awards may be subject to forfeiture and any other terms and conditions of the
Awards, in addition to those contained in Section 6(c).
 
(b)  Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Plan Administrator may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of Century
Casinos, Inc. 2005 Equity Incentive Plan and an Award Agreement. Copies of such
Plan and Agreement are on file at the offices of Century Casinos, Inc.”
 
 
 

--------------------------------------------------------------------------------

 
The Plan Administrator may require that the certificates evidencing such shares
be held in custody by the Company until the restrictions thereon shall have
lapsed and that, as a condition of any Award of Restricted Stock, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.
 
(c)  Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:
 
(i)  The Plan Administrator may, prior to or at the time of grant, designate an
Award of Restricted Stock as a Qualified Performance-Based Award, in which event
it shall condition the grant or vesting, as applicable, of such Restricted Stock
upon the attainment of Performance Goals. If the Plan Administrator does not
designate an Award of Restricted Stock as a Qualified Performance-Based Award,
it may nonetheless condition the grant or vesting thereof upon the attainment of
Performance Goals. Regardless of whether an Award of Restricted Stock is a
Qualified Performance-Based Award, the Plan Administrator may also condition the
grant or vesting thereof upon the continued service of the Participant. The
conditions for grant or vesting and the other provisions of Restricted Stock
Awards (including without limitation any applicable Performance Goals) need not
be the same with respect to each recipient. The Plan Administrator may at any
time, in its sole discretion, accelerate or waive, in whole or in part, any of
the foregoing restrictions; provided, however, that in the case of Restricted
Stock that is a Qualified Performance-Based Award, the applicable Performance
Goals have been satisfied.
 
(ii)  Subject to the provisions of the Plan and the Award Agreement referred to
in Section 6(c)(vi), during the period, if any, set by the Plan Administrator,
commencing with the date of such Award for which such Participant’s continued
service is required (the “Restriction Period”), and until the later of (A) the
expiration of the Restriction Period and (B) the date the applicable Performance
Goals (if any) are satisfied, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber shares of Restricted Stock;
provided that, to the extent permitted by applicable law, the foregoing shall
not prevent a Participant from pledging Restricted Stock as security for a loan,
the sole purpose of which is to provide funds to pay the Option Price for Stock
Options.
 
(iii)  Except as provided in this Section 6(c)(iii) and Section 6(c)(i) and
Section 6(c)(ii) and the Award Agreement, the Participant shall have, with
respect to the shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Restricted Stock, including, if applicable, the right to vote the shares and
the right to receive any cash dividends. If so determined by the Plan
Administrator in the applicable Award Agreement and subject to Section 14(g),
(A) cash dividends on the class or series of Common Stock that is the subject of
the Restricted Stock Award shall be automatically deferred and reinvested in
additional Restricted Stock, held subject to the vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals, and (B)
dividends payable in Common Stock shall be paid in the form of Restricted Stock
of the same class as the Common Stock with which such dividend was paid, held
subject to the vesting of the underlying Restricted Stock, or held subject to
meeting Performance Goals.
 
(iv)  Except to the extent otherwise provided in the applicable Award Agreement
or Section 6(c)(i), Section 6(c)(ii), Section 6(c)(v) or Section 10(a), upon a
Participant’s Termination of Employment for any reason during the Restriction
Period or before the applicable Performance Goals are satisfied, all shares of
Restricted Stock still subject to restriction shall be forfeited by the
Participant; provided, however, that the Plan Administrator shall have the
discretion to waive, in whole or in part, any or all remaining restrictions
(other than, in the case of Restricted Stock with respect to which a Participant
is a Covered Employee, satisfaction of the applicable Performance Goals unless
the Participant’s employment is terminated by reason of death or Disability, by
the Company without Cause or by the Participant for “Good Reason” (as defined in
any applicable Individual Agreement)) with respect to any or all of such
Participant’s shares of Restricted Stock.
 
(v)  If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the Participant
upon surrender of the legended certificates; provided, however, that such
certificates may bear any securities law legends which the Plan Administrator
determines are appropriate.
 
 
 

--------------------------------------------------------------------------------

 
(vi)  Each Award shall be confirmed by, and be subject to, the terms of an Award
Agreement.
 
 
SECTION  7.  
Performance Units

 
(a)  Administration. Performance Units may be awarded either alone or in
addition to other Awards granted under the Plan. The Plan Administrator shall
determine the Participants to whom and the time or times at which Performance
Units shall be awarded, the number of Performance Units to be awarded to any
Participant, the duration of the Award Cycle and any other terms and conditions
of the Award, in addition to those contained in Section 7(b).
 
(b)  Terms and Conditions. Performance Units Awards shall be subject to the
following terms and conditions:
 
(i)  The Plan Administrator may, prior to or at the time of the grant, designate
Performance Units as Qualified Performance-Based Awards, in which event it shall
condition the settlement thereof upon the attainment of Performance Goals. If
the Plan Administrator does not designate Performance Units as Qualified
Performance-Based Awards, it may nonetheless condition the settlement thereof
upon the attainment of Performance Goals. Regardless of whether Performance
Units are Qualified Performance-Based Awards, the Plan Administrator may also
condition the settlement thereof upon the continued service of the Participant.
The provisions of such Awards (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. Subject
to the provisions of the Plan and the Award Agreement referred to in Section
7(b)(iv), Performance Units may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Award Cycle. No more than 200,000 shares of
Common Stock may be subject to Qualified Performance Based Awards granted to any
Eligible Individual in any fiscal year of the Company.
 
(ii)  Except to the extent otherwise provided in the applicable Award Agreement
or this Section 7(b)(ii) or Section 10(a), upon a Participant’s Termination of
Employment for any reason during the Award Cycle or before any applicable
Performance Goals are satisfied, all rights to receive cash or stock in
settlement of the Performance Units shall be forfeited by the Participant;
provided, however, that the Plan Administrator shall have the discretion to
waive, in whole or in part, any or all remaining payment limitations (other
than, in the case of Performance Units that are Qualified Performance-Based
Awards, satisfaction of the applicable Performance Goals unless the
Participant’s employment is terminated by reason of death or Disability by the
Company without Cause or by the Participant for Good Reason) with respect to any
or all of such Participant’s Performance Units.
 
(iii)  At the expiration of the Award Cycle, the Plan Administrator shall
evaluate the Company’s performance in light of any Performance Goals for such
Award, shall certify that the Performance Goals have been attained, and shall
determine the number of Performance Units granted to the Participant which have
been earned, and the Plan Administrator shall then cause to be delivered (A) a
number of shares of Common Stock equal to the number of Performance Units
determined by the Plan Administrator to have been earned, or (B) cash equal to
the Fair Market Value of such number of shares of Common Stock to the
Participant, as the Plan Administrator shall elect.


(iv)  Each Award shall be confirmed by, and be subject to, the terms of an Award
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION  8.  
Tax Offset Bonuses

 
For Awards that are not subject to the provisions of Section 409A of the Code,
at the time an Award is made hereunder or at any time thereafter, the Plan
Administrator may grant to the Participant receiving such Award the right to
receive a cash payment in an amount specified by the Plan Administrator, to be
paid at such time or times (if ever) as the Award results in compensation income
to the Participant, for the purpose of assisting the Participant to pay the
resulting taxes, all as determined by the Plan Administrator and on such other
terms and conditions as the Plan Administrator shall determine.
 
For Awards that are subject to the provisions of Section 409A of the Code, at
the time an Award is made hereunder or at any time thereafter, the Plan
Administrator may grant to the Participant receiving such Award the right to a
reimbursement from the Company of all or a designated portion of the federal,
state, local or foreign taxes paid by the Participant as a result of
compensation income to the Participant resulting from the payment, vesting or
exercise of the Award, under terms and conditions determined by the Plan
Administrator.  This reimbursement shall be made no later than December 31 of
the  year next following the year in which the Participant remits the resulting
taxes.


 
SECTION  9.  
Other Stock-Based Awards

 
Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including
(without limitation) dividend equivalents and convertible debentures, may be
granted either alone or in conjunction with other Awards granted under the Plan;
provided however, that, in the case of an Option that is subject to the
provisions of Section 409A of the Code, a right to a dividend or distribution
declared and paid on the number of shares of Common Stock underlying such Option
shall not be contingent, directly or indirectly, upon the exercise of such
Option.
 
 
SECTION 10.  
Change in Control Provisions

 
(a)  Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, unless otherwise provided by the Plan Administrator in any Award
Agreement, in the event of a Change in Control, then with respect to Awards that
are held by Participants who have not suffered a Termination of Employment prior
to the effective time of the change of control transaction.
 
(i)  Any Stock Options outstanding as of the date of such Change in Control, and
which are not then exercisable and vested, shall become fully exercisable and
vested.
 
(ii)  The restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested.
 
(iii)  All Performance Awards shall be considered to be earned and payable in
full, and any deferral or other restriction shall lapse and such Performance
Awards shall be settled in cash or Shares, as determined by the Plan
Administrator, as promptly as is practicable.
 
(iv)  All restrictions on other Awards shall lapse and such Awards shall become
free of all restrictions and become fully vested.
 
 
 

--------------------------------------------------------------------------------

 
The vesting of such Awards (and, if applicable, the time at which such Awards
may be exercised) shall (contingent upon the effectiveness of the Change in
Control transaction) be accelerated in full to a date prior to the effective
time of such Change in Control transaction as the Plan Administrator shall
determine (or, if the Plan Administrator shall not determine such a date, to the
date that is five (5) days prior to the effective time of the Change in Control
transaction), the Awards shall terminate if not exercised (if applicable) at or
prior to such effective time, and any reacquisition or repurchase rights held by
the Company with respect to such Awards held by Participants who have not
suffered a Termination of Employment shall (contingent upon the effectiveness of
the Change in Control transaction) lapse. With respect to any other Awards
outstanding under the Plan, the vesting of such Awards (and, if applicable, the
time at which such Award may be exercised) shall not be accelerated, unless
otherwise provided in a written agreement between the Company or any Subsidiary
or Affiliate and the holder of such Award, and such Awards shall terminate if
not exercised (if applicable) prior to the effective time of the Change in
Control transaction.
 
(b)  Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:
 
(i)  An acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 33⅓% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, (4) any
acquisition pursuant to a transaction which complies with clauses (1), (2) or
(3) of this Section 10(b)(i), or (5) any Change in Control triggered solely
because the percentage of Outstanding Company Common Stock or Outstanding
Company Voting Securities held by any Person (the “Subject Person”) exceeds the
designated percentage threshold thereof as a result of a repurchase or other
acquisition of securities by the Company reducing the number of shares
outstanding, provided that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of securities by the
Company, and after such share acquisition, the Subject Person becomes the owner
of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities owned by the Subject Person over the designated percentage
threshold, then a Change in Control shall be deemed to occur; or
 
                 (ii)  A change in the composition of the Board such that the
individuals who, as of the Effective Date, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 10(b)(ii), that any individual who becomes a member of the Board
subsequent to the Effective Date, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided, further, that any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or
 
(iii)  Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction)
will beneficially own, directly or indirectly, 33⅓% or more of, respectively,
the outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the
Corporate Transaction, and (3) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or
 
 
 

--------------------------------------------------------------------------------

 
(iv)  The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, or a complete dissolution or liquidation of the
Company shall otherwise occur.
 
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
 
Notwithstanding the foregoing or any other provision of the Plan, the definition
of Change in Control (or any analogous term) in an Award Agreement between the
Company or any Subsidiary and the Participant shall supersede the foregoing
definition with respect to Stock Awards subject to such agreement (it being
understood, however, that if no definition of Change in Control or any analogous
term is set forth in such an Award Agreement, the foregoing definition shall
apply).  Furthermore, notwithstanding subclauses (i), (ii), (iii) or (iv), for
purposes of Awards hereunder that are subject to the provisions of Section 409A
of the Code and that provide for accelerated payment upon Change in Control, no
Change in Control shall be deemed to have occurred upon an event described in
(i), (ii), (iii) or (iv) unless such event would constitute a “change in
control” under Section 409A of the Code (regarding change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation) and related guidance
thereunder.
 
 
SECTION 11.  
Forfeiture of Awards

 
Notwithstanding anything in the Plan to the contrary, the Plan Administrator
shall have the authority under the Plan to provide in any Award Agreement that
in the event of serious misconduct by a Participant (including, without
limitation, any misconduct prejudicial to or in conflict with the Company or its
Subsidiaries or Affiliates, or any Termination of Employment for Cause), or any
activity of a Participant in competition with the business of the Company or any
Subsidiary or Affiliate, any outstanding Award granted to such Participant shall
be cancelled, in whole or in part, whether or not vested. The determination of
whether a Participant has engaged in a serious breach of conduct or any activity
in competition with the business of the Company or any Subsidiary or Affiliate
shall be determined by the Plan Administrator in its sole discretion. This
Section 11 shall have no application following a Change in Control.
 
 
SECTION 12.  
Term, Amendment and Termination

 
The Plan will terminate on the tenth anniversary of the Effective Date. Under
the Plan, Awards outstanding as of such date shall not be affected or impaired
by the termination of the Plan.
 
The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would impair the rights of a
Participant under a Stock Option or a recipient of a Restricted Stock Award,
Performance Unit Award or other Award theretofore granted without the
Participant’s or recipient’s consent, except such an amendment made to comply
with applicable law, stock exchange rules or accounting rules. In addition, no
such amendment shall be made without the approval of the Company’s stockholders
to the extent such approval is required by applicable law or stock exchange
rules.
 
The Plan Administrator may amend the terms of any Stock Option or other Award
theretofore granted, prospectively or retroactively, but no such amendment shall
cause a Qualified Performance-Based Award to cease to qualify for the Section
162(m) Exemption or impair the rights of any holder without the holder’s consent
except such an amendment made to cause the Plan or Award to comply with
applicable law, stock exchange rules or accounting rules.
 
 
 

--------------------------------------------------------------------------------

 
Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.
 
 
SECTION 13.  
Unfunded Status of Plan

 
It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Plan Administrator may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or make payments; provided, however, that
unless the Plan Administrator otherwise determines, the existence of such trusts
or other arrangements is consistent with the “unfunded” status of the Plan.
 
 
SECTION 14.  
General Provisions

 
(a)  Availability of Shares. During the terms of any Awards under the Plan, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Awards.
 
(b)  Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Awards and to issue and sell shares of Common Stock
upon exercise of the Awards. Notwithstanding any other provision of the Plan or
agreements made pursuant thereto, the Company shall not be required to issue or
deliver any certificate or certificates for shares of Common Stock under the
Plan prior to fulfillment of all of the following conditions:
 
(i)  Listing or approval for listing upon notice of issuance, of such shares on
NASDAQ, or such other securities exchange as may at the time be the principal
market for the Common Stock;
 
(ii)  Any registration or other qualification of such shares of the Company
under any state or federal law or regulation, or the maintaining in effect of
any such registration or other qualification which the Plan Administrator shall,
in its absolute discretion upon the advice of counsel, deem necessary or
advisable; and
 
(iii)  Obtaining any other consent, approval, or permit from any state or
federal governmental agency which the Plan Administrator shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.
 
(c)  Investment Assurances. The Company may require a Participant, as a
condition of acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act or (2) as to
any particular requirement, a determination is made by counsel for the Company
that such requirement need not be met in the circumstances under the then
applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
(d)  No Limit of Other Arrangements.  Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.
 
(e)  No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.
 
(f)  Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes in the Participant’s or the Permitted Transferee’s tax home country
with respect to any Award under the Plan, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Company, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement; provided, that not more than the legally required minimum
withholding may be settled with Common Stock. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to the Participant. The
Plan Administrator may establish such procedures as it deems appropriate,
including making irrevocable elections, for the settlement of withholding
obligations with Common Stock.
 
(g)  Dividends. Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment shall only be permissible if sufficient shares of
Common Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options and other Awards).
 
(h)  Death Beneficiary. The Plan Administrator shall establish such procedures
as it deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable in the event of the Participant’s death are to be paid or by
whom any rights of the Participant, after the Participant’s death, may be
exercised.
 
(i)  Subsidiary Employees. In the case of a grant of an Award to any employee of
a Subsidiary of the Company, the Company may, if the Plan Administrator so
directs, issue or transfer the shares of Common Stock, if any, covered by the
Award to the Subsidiary, for such lawful consideration as the Plan Administrator
may specify, upon the condition or understanding that the Subsidiary will
transfer the shares of Common Stock to the employee in accordance with the terms
of the Award specified by the Plan Administrator pursuant to the provisions of
the Plan. All shares of Common Stock underlying Awards that are forfeited or
canceled should revert to the Company.
 
(j)  Use of Proceeds From Stock. Proceeds from the sale of Common Stock pursuant
to Awards shall constitute general funds of the Company.
 
(k)  Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.
 
(l)  Nontransferability. Except as otherwise provided in Section 5(e) or by the
Plan Administrator, Awards under the Plan are not transferable except by will or
by laws of descent and distribution.
 
(m)  Modifications Regarding Foreign Laws. In the event an Award is granted to a
Participant who is employed or providing services outside the United States and
who is not compensated from a payroll maintained in the United States, the Plan
Administrator may, in its sole discretion, (i) modify the provisions of the Plan
as they pertain to such individual to comply with applicable foreign law and
(ii) provide for the issuance of securities evidencing interests in Common
Stock, with such securities reducing the shares available for issuance under the
Plan based upon the number of shares of Common Stock underlying (or otherwise
evidenced by) such securities.


 
 

--------------------------------------------------------------------------------

 
(n)  Compliance with Section 409A of the Code.  The following special rules will
apply only to an Award that is subject to the provisions of Section 409A of the
Code:
 
                       (i)           If any amount is payable with respect to
any Award as a result of a Participant’s Termination of Employment, then,
notwithstanding any other provision of the Plan or Award Agreement, a
Termination of Employment or other service will be deemed to have occurred only
at such time as the Participant has experienced a “separation from service” as
such term is defined for purposes of Section 409A of the Code.
 
        (ii)           If any amount is payable with respect to any Award as a
result of a Participant’s Termination of Employment at such time as the
Participant is a “specified employee,” as defined for purposes of Section 409A
of the Code, then, notwithstanding any other provision of the Plan or an Award
Agreement, no payment shall be made, except as permitted under Code Section
409A, prior to the first day of the seventh (7th) calendar month beginning after
the Participant’s separation from service (or the date of his or her earlier
death). The Company may adopt a specified employee policy that will apply to
identify the specified employees for all deferred compensation plans subject to
Section 409A of the Code; otherwise, specified employees will be identified
using the default standards contained in the regulations under Section 409A of
the Code.


SECTION 15.  
Effective Date of Plan

 
The Plan shall be effective as June 17, 2005 (the “Effective Date”), provided
that it is approved by the stockholders of the Company in accordance with all
applicable laws, regulations and stock exchange rules and listing
standards.  The effective date of this amendment and restatement shall be
December 31, 2008.
 

 